DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
2.	Per Applicants' response dated 06/06/2022, an election was made without traverse to prosecute Group I, claims 1-3, 5-6, 8-13 and 21-29. Claims 4, 7 and 14-20 are cancelled. The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 9-10, 12-13, 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2017172805 A1).
	Regarding claim 9, Wang discloses a method for measuring a horizontal-polarized shear wave (Abstract), comprising: disposing a downhole tool into a borehole (Fig. 1), wherein the downhole tool comprises: a transmitter (e.g., monopole, dipole, quadrupole, etc.) to transmit a sonic waveform into a formation; and a receiver to record a response from a borehole (para. 0023-0025); selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave (by inherency, the generation of the frequency range for shear slowness picking of flexural waves taught in para. 0042-0043 reads on “selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave”); broadcasting the sonic waveform as the horizontally-polarized shear formation body wave into the formation penetrated by the borehole with the transmitter (para. 0023-0025); recording a reflected wave on the receiver as waveform data, wherein the reflected wave is the horizontally-polarized shear formation body wave reflected from a reflector (para. 0023-0025), and processing the waveform data (e.g., Fig. 10, blocks 1040-1050).
Regarding claims 10 and 25, Wang discloses: wherein the transmitter is a quadrupole, wherein the transmitter is a dipole (para. 0023).  
Regarding claims 12 and 13, Wang discloses: wherein the receiver records a borehole guide wave (para. 0037); wherein the information handling system removes the borehole guide wave during the determining an optimal frequency range with forward modeling (para. 0039, 0042-0043, 0066).  
Regarding claim 27, Wang discloses: enhancing the signal-to-noise ratio of reflected signals during the processing the waveform data (para. 0039).
Regarding claim 29, Wang discloses: determining an optimal frequency range using forward modeling (para. 0042-0043).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-6, 8, 11, 21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tang et al. (US 20080151690 A1).
	Regarding claims 1 and 21, Wang discloses a borehole sonic logging tool (Abstract; Fig. 1), said tool comprising: a transmitter (e.g., monopole, dipole, quadrupole, etc.) to transmit a sonic waveform into a formation, a receiver to record a reflected wave as waveform data, and an information handling system in communication with the transmitter and receiver (para. 0023-0025), wherein the information handling system: selects a frequency range for the transmitter to a horizontally-polarized shear formation body wave (by inherency, the generation of the frequency range for shear slowness picking of flexural waves taught in para. 0042-0043 reads on “selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave”), wherein the selection of said frequency range enhances the signal-to-noise ratio of the waveform data (para. 0039); filters the waveform data (Fig. 10, block 1030; see also para. 0067); and processes the waveform data (e.g., Fig. 10, blocks 1040-1050).
	Wang does not mention explicitly: filters the waveform data with a median filter.
	Tang discloses a borehole sonic logging tool (Abstract; Fig. 1; para. 0003, 0009-0010), comprising: transmitters to transmit a sonic waveform into a formation, receivers to record reflected waves as waveform data, and a median filter for filtering the waveform data (para. 0009-0010).
Since Wang teaches the general condition of the filter (para. 0067) and Tang teaches filtering the waveform data obtained from a borehole sonic logging tool with a median filter, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a median filter into the teaching of Wang to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. As being well-known in the art (e.g., https://en.wikipedia.org/wiki/Median_filter), doing so would allow to provide a non-linear digital filtering technique that is capable of removing noise from an image or signal thus improving the results of data processing (for example, edge detection on an image). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2-3 and 5, Wang discloses: wherein the borehole sonic logging tool is disposed on a conveyance (Figs. 1A and 1B); wherein the borehole sonic logging tool is disposed on a bottom hole assembly (para. 0023); wherein the transmitter is a quadrupole (para. 0023).  
Regarding claims 6 and 11, Wang does not but Tang teaches: wherein the receiver is a dipole (para. 0036: “The receiver 304 records the reflected waves with x- and y-oriented dipole receivers”). As such, the combination of Wang and Tang renders the claimed invention obvious.
Regarding claim 8, Wang discloses: wherein the information handling further determines an optimal frequency range with forward modeling (para. 0042-0043).  
Regarding claim 23, Wang discloses: wherein the receiver records a borehole guide wave (para. 0037).  
Regarding claim 24, Wang discloses: wherein the information handling system removes the borehole guide wave during the determining an optimal frequency range with forward modeling (para. 0039, 0042-0043, 0066).  
Regarding claim 28, Wang does not mention explicitly: filtering the reflected wave with a median filter during the processing the waveform data.  
However, as discussed for claim 1 above, Tang discloses a borehole sonic logging tool and a method for practicing the logging tool (Abstract; Fig. 1; para. 0003, 0009-0010), comprising: transmitting a sonic waveform into a formation, receiving reflected waves as waveform data, and filtering the waveform data with a median filter (para. 0009-0010). As such, the combination of Wang and Tang renders the claimed invention obvious.
7.	Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tang et al., further in view of Geerits et al. (US 20090205899 A1).
	Regarding claims 22 and 26, Wang does not mention explicitly: wherein the receiver is a quadrupole.  
	Geerits discloses a borehole sonic logging tool (Abstract; Fig. 1B), comprising: a transmitter to transmit a sonic waveform into a formation, a receiver to record a reflected wave as waveform data, wherein the receiver is a quadrupole (para. 0046, 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geerits’ quadrupole receiver into the combination of Wang and Tang to arrive the claimed invention, in order to provide the receiver with a structure similar to that of the transmitter when a quadrupole transmitter is used for the logging tool (Geerits, para. 0057). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                    

/TOAN M LE/Primary Examiner, Art Unit 2864